DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 5, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ullah et al (2019/0174299) in view of Ullah et al (2020/0120484 hereinafter D1).
Regarding claims 1 and 11.  Ullah teaches a method and a first terminal comprising: a transceiver; and a controller coupled to the transceiver (figure 1, figure 2 wherein first device is a Primary UE item 17 having transceiver and controller or Network operator entity 20 having a communication interface and controller, 0005-0-0006, 0060, 0156) wherein the controller is configured to:
transmit, to a second terminal, a first message indicating removal of a first profile stored in the second terminal (figure 2, 0076 wherein server 20 (e.g., first terminal) transmits Delete Profile message step 107 (e.g., first message) to indicate removal of a first profile stored in the second terminal 10); 
receive, from the second terminal, a second message including information relating to the removal of the first profile (figure 2, 0077 steps 109-110 wherein second terminal 10 transmits a second message confirming delete operation to the server wherein the delete confirmation includes the ICCID of the deleted profile (e.g., information relating to the removal of the first profile)); and 
transmit, to a third terminal, a third message including the information (figure 2, 0087-0089, steps 118-120 transfer Activation Code (e.g., third message) to terminal 30 (e.g., third terminal)), and
 wherein the information is used to install, to the third terminal, a second profile corresponding to the first profile stored in the second terminal (figure 2, 
Regarding amendment dated 3/10/2022.  Ullah does not teach wherein the information comprises activation code information, and wherein the activation code information comprises at least part of delete notification information.
D1 teaches an alternative method for transferring SIM profiles between two devices by using a migration service entity 300 (figure 1, 0083-0085 – migration service entity 300 request the first device to delete the profile. 0090-0091 – entity 300 generates new profile using key (e.g., activation code) and/or activation token (0094-0098).  The migration service entity request deletion of the profile in the source device (109) and the source device deletes the profile and notifies the migration service entity (0110).  User initiates download of new profile to destination device by sending activation code to the migration service entity 300 (0116).  The first device may again want to use the SIM profile and uses an activation code to download and install the profile (0122-0123).  D1 teaches source device provides a notification of this deletion.  The migration service entity receives a notification of this deletion.  The notification could be an acknowledgement stating the delete operation  is performed.  The notification could be provided with a cryptographic signature (e.g., activation code) to prove that the network subscription actually is made unavailable (0130).  D1 teaches access network 120, first UE with eSIM 260a, and second UE with eSIM 260b exchanging first, second, third, or more messages for eSIM profile transfer via migration service entity 300 (figure 1).

Regarding claims 5 and15.  Ullah teaches a method and a second terminal comprising: a transceiver; and a controller coupled to the transceiver (figure 1, figure 2 wherein source device 10 (e.g., second terminal) communicates with the server and other devices via transceiver and controller), wherein the controller is configured to:
receive, from a first terminal, a first message indicating removal of a first profile stored in the second terminal (figure 2, 0076 wherein server 20 (e.g., first terminal) transmits Delete Profile message step 107 (e.g., first message) to indicate removal of a first profile stored in the second terminal 10); 
remove the first profile in response to receiving the first message (figure 2, 0077, step 108 – delete profile); 
generate information relating to the removal of the first profile (figure 2, 0077 steps 109-110 wherein second terminal 10 transmits a second message confirming delete operation to the server wherein the delete confirmation includes the ICCID of the deleted profile (e.g., information relating to the removal of the first profile)); and 
transmit, to the first terminal, a second message including the information (figure 2, 0077 steps 109-110 wherein second terminal 10 transmits a second message ,
wherein the information is used to install, to a third terminal, a second profile corresponding to the first profile stored in the second terminal (figure 2, 0090-0091, steps 121-122 initiate the profile download process in the destination device).
Regarding amendment dated 3/10/2022.  Ullah does not teach wherein the information comprises activation code information, and wherein the activation code information comprises at least part of delete notification information.
D1 teaches an alternative method for transferring SIM profiles between two devices by using a migration service entity 300 (figure 1, 0083-0085 – migration service entity 300 request the first device to delete the profile. 0090-0091 – entity 300 generates new profile using key (e.g., activation code) and/or activation token (0094-0098).  The migration service entity request deletion of the profile in the source device (109) and the source device deletes the profile and notifies the migration service entity (0110).  User initiates download of new profile to destination device by sending activation code to the migration service entity 300 (0116).  The first device may again want to use the SIM profile and uses an activation code to download and install the profile (0122-0123).  D1 teaches source device provides a notification of this deletion.  The migration service entity receives a notification of this deletion.  The notification could be an acknowledgement stating the delete operation  is performed.  The notification could be provided with a cryptographic signature (e.g., activation code) to prove that the network subscription actually is made unavailable (0130).  D1 
It would have been extremely obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ullah to provide a cryptographic signature (e.g., activation code) with the deletion notification/acknowledgement as taught by D1 in order to prove that the network subscription is actually made unavailable.
Regarding claims 8 and 18.  Ullah teaches a method and a third terminal comprising: a transceiver; and a controller coupled to the transceiver (figures 1, 2 and 4 wherein eUICC profile is migrated from second device 10 to a third device 30 (e.g., third terminal) having transceiver and controller), wherein the controller is configured to:
receive, from a first terminal, a third message including information relating to removal of a first profile stored in a second terminal (figure 2, 0087-0089, steps 118-120 transfer Activation Code (e.g., third message) to terminal 30 (e.g., third terminal), figure 4, 0123-0125, steps 216-218 transfer Activation Code); and 
install, to the third terminal, a second profile by using the information (figure 2, 0090-0091, steps 121-122 initiate the profile download process in the destination device, figure 4, 0126-0127, steps 219-220 download profile), 
wherein the second profile corresponds to the first profile stored in a second terminal (0005-0006, 0052, 0060 – migrate first profile to a new device) , and 
wherein the third message includes a profile nickname of the first profile (0133 – profile nickname is supplied to the eUICC during the profile download).
Regarding amendment dated 3/10/2022.  Ullah does not teach wherein the information comprises activation code information, and wherein the activation code information comprises at least part of delete notification information.
D1 teaches an alternative method for transferring SIM profiles between two devices by using a migration service entity 300 (figure 1, 0083-0085 – migration service entity 300 request the first device to delete the profile. 0090-0091 – entity 300 generates new profile using key (e.g., activation code) and/or activation token (0094-0098).  The migration service entity request deletion of the profile in the source device (109) and the source device deletes the profile and notifies the migration service entity (0110).  User initiates download of new profile to destination device by sending activation code to the migration service entity 300 (0116).  The first device may again want to use the SIM profile and uses an activation code to download and install the profile (0122-0123).  D1 teaches source device provides a notification of this deletion.  The migration service entity receives a notification of this deletion.  The notification could be an acknowledgement stating the delete operation  is performed.  The notification could be provided with a cryptographic signature (e.g., activation code) to prove that the network subscription actually is made unavailable (0130).  D1 teaches access network 120, first UE with eSIM 260a, and second UE with eSIM 260b exchanging first, second, third, or more messages for eSIM profile transfer via migration service entity 300 (figure 1).
.
2.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ullah in view of D1 further in view of Jin et al (2020/0137566).
Regarding claims 3 and 13.  Ullah in view of D1 do not teach further comprising a display, wherein the controller is configured to: select the first profile stored in the second terminal and display the first profile on the display of the first terminal; select the third terminal to which the selected first profile is transferred; and transmit the first message based on the selection of the third terminal.
	Jin teaches a set of one or more devices associated with a common user account, e.g., an Apple iCloud account, can be presented from which a user can select a device to transfer one or more cellular service plans (0031).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ullah in view of D1 to use a network cloud service account as taught by Jin in order to enable the user to access an option for transferring credentials via a settings menu and indicate a device from which to transfer cellular service plan credentials.
3.	Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Ullah in view of D1 further in view of Goyal et al (2021/0014669).

Goyal teaches provides a User Interface to transfer identical ICCID and MSISDN from one device to another (0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ullah in view of D1 to incorporate the user interface as taught by Goyal in order to enable the user to transfer a wireless cellular service account from one device to another,
Allowable Subject Matter
4.	Claims 2, 4, 6, 7, 10, 12, 14, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(10,187,784) Chen et al also teaches using an eSIM controller for transferring SIM profiles between devices (figure 2, figure 3, col. 7 lines 5-30).
	---(2016/0105540) Kwon et al teaches using icons to transfer SIM profiles from one device to another (figures 13B and 14).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646